Name: Decision of the EEA Joint Committee No 74/95 of 15 December 1995 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: land transport;  employment;  organisation of transport;  European construction;  organisation of work and working conditions
 Date Published: 1996-03-07

 7.3.1996 EN Official Journal of the European Communities L 57/40 DECISION OF THE EEA JOINT COMMITTEE No 74/95 of 15 December 1995 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 60/95 (1); Whereas Council Resolution 95/C 169/03 of 19 June 1995 on social harmonization in road freight transport in the Internal Market (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 84 (Council Resolution 95/C 169/02) in Annex XIII to the Agreement: 83. 395 Y 0705(03): Council Resolution 95/C 169/03 of 19 June 1995 on social harmonization in road freight transport in the Internal Market (OJ No C 169, 5. 7. 1995, p. 4). Article 2 The texts of Council Resolution 95/C 169/03 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 January 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 15 December 1995. For the EEA Joint Committee The President E. BERG (1) Not yet published in the Official Journal. (2) OJ No C 169, 5. 7. 1995, p. 4.